DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/221,715 filed 02 April 2021. Claims 1-20 pending.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An axle assembly, comprising: an electric motor having an output shaft; at least one of a gear and a first planetary gear assembly connected to the output shaft; a differential mechanism connected with the at least one of the gear and the first planetary gear assembly, wherein the differential mechanism is connected to at least one axle shaft; a first clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the first clutch assembly produces a first speed ratio; a second clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the second clutch assembly produces a second speed ratio; a second planetary gear assembly connected to the output shaft; and a third planetary gear assembly connected to the at least one axle shaft.
Claim 10:
A method, comprising: providing an axle assembly including: an electric motor having an output shaft; at least one of a gear and a first planetary gear assembly connected to the output shaft; a differential mechanism connected with the at least one of the gear and the first planetary gear assembly, wherein the differential mechanism is connected to at least one axle shaft; a first clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the first clutch assembly produces a first speed ratio; a second clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the second clutch assembly produces a second speed ratio; a second planetary gear assembly connected to the output shaft; and a third planetary gear assembly connected to the at least one axle shaft; and causing the engagement of one of the first clutch assembly and the second clutch assembly.
Claim 12:
An axle assembly, comprising: an electric motor having an output shaft; at least one of a gear and a first planetary gear assembly connected to the output shaft; a differential mechanism connected with the at least one of the gear and the first planetary gear assembly, wherein the differential mechanism is connected to at least one axle shaft; a first clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the first clutch assembly produces a first speed ratio; a second clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the second clutch assembly produces a second speed ratio; and a third clutch assembly connected with at least one of the output shaft and the differential mechanism, wherein an engagement of the third clutch assembly produces a third speed ratio, and wherein one of the first clutch assembly, the second clutch assembly, and the third clutch assembly is connected to the first planetary gear assembly.
Regarding claims 1, 10, and 12 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a specific configuration with specific connections and speed ratios of an axle assembly that includes an electric motor and at least one gear or planetary gear set. The specific structural features are not taught or rendered obvious by the prior art of record. Examiner interprets the term “connected” to mean a direct connection between the elements being connected, which means there is a one-to-one relationship with no other elements between. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0252974 teaches an axle assembly with two planetary gear sets, and at least five clutches. However, the reference fails to teach the specific connections and speed ratios set forth in the claims.
2021/0033179 teaches an axle assembly with three planetary gear sets, and at least two clutches. However, the reference fails to teach the specific connections and speed ratios set forth in the claims.
2019/0344660 teaches an axle assembly with three planetary gear sets, and at least two clutches. However, the reference fails to teach the specific connections and speed ratios set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659